PER CURIAM.
Appellant challenges the temporary injunction forbidding him from soliciting ap-pellee’s customers or employees. Appellant’s employment contract with appellee, a consumer debt collection service, contained a noncompete agreement that, ap-pellee claims, appellant had breached. We have found no error regarding entry of the injunction, but remand for factual findings and for an evidentiary hearing on the proper amount of bond. See Fla. R. Civ. P. 1.610; Richard v. Behavioral Healthcare Options, Inc., 647 So.2d 976 (Fla. 2d DCA 1994).
CAMPBELL, A.C.J., and NORTHCUTT and STRINGER, JJ., Concur.